Case 2:19-cv-00338-SPC-NPM Document 22 Filed 08/13/19 Page 1 of 5 PageID 94


                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

                               CASE NO. 2:19-CV-338-FtM-38NPM

DAVID POSCHMANN,

                Plaintiff,
v.

FIRST CENTRAL INVESTMENT CORP.

            Defendant.
_____________________________________/

     PLAINTIFF’S MOTION FOR LEAVE TO FILE A REPLY TO DEFENDANT'S
     MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF'S MOTION FOR
                         SUMMARY JUDGMENT

        Plaintiff, David Poschmann, through counsel, pursuant to M.D. Fla. Local Rule 3.01(c),

files his motion for leave to file a reply, not to exceed five pages, to Defendant's Memorandum

of Law in Opposition to Plaintiff's Motion for Summary Judgment (DE 20), and states:

        Defendant responded (DE 20) to Plaintiff's Motion for Summary Judgment (DE 14) by

arguing that Plaintiff's Complaint fails to state a cause of action. Defendant offered no

evidentiary support for its opposition. Defendant does not dispute Plaintiff's disability, Plaintiff's

visits to the website and intent to return to it or that its online hotel reservation system fails to

comply with 28 C.F.R. §36.302(e)(1). Instead, Defendant ignores the recent decisions dealing

with 28 C.F.R. §36.302(e)(1) which decisions uniformly reject the very arguments made by

Defendant, and introduces new law, in the form of decisions relating to ADA physical barrier

cases which are inapplicable to this action. Defendant also introduces new law in arguing that the

Motion for Summary Judgment is premature due to the lack of an adequate time to complete

discovery. This type of "vague assertion" has repeatedly been rejected by the Eleventh Circuit, as

recently as July 30, 2019, as justification for deferring ruling on a motion for summary judgment.
Case 2:19-cv-00338-SPC-NPM Document 22 Filed 08/13/19 Page 2 of 5 PageID 95


     A REPLY WOULD REBUT, IN DETAIL, THE NEW LAW IN THE RESPONSE1

         (i)      Defendant does not address the decisions on point directly rejecting its
                  arguments in the context of 28 C.F.R. §36.302(e)(1), and, instead, introduces
                  off point decisions, all of which deal with physical barriers.

         Defendant's arguments are premised on Plaintiff's failure to allege that the hotel's

physical property is non-compliant and Plaintiff's failure to allege that he has been to the hotel or

Fort Myers (DE 20, at 1-2). Based upon the foregoing, Defendant argues that Plaintiff has not

suffered an injury in fact or a real and immediate threat of future injury.

         In Honeywell v. Harihar, Inc., 2018 U.S. Dist. LEXIS 203740, * 5-6, 2018 WL 6304839

(M.D. Fla. December 3, 2018) the Defendant, in a similar action, involving 28 C.F.R.

§36.302(e)(1), unsuccessfully made identical standing arguments to those asserted by Defendant.

As to past injury, the plaintiff alleged that she visited the website and was unable to determine

whether the hotel met her needs due to the failure to describe accessible elements, which the

Court found sufficient to establish a past injury, citing recent on point decisions:

         "These allegations are sufficient to demonstrate an injury for purposes of standing. See
         Houston v. 7-Eleven, Inc., 2014 U.S. Dist. LEXIS 154636, 2014 WL 5488805, *7 (M.D.
         Fla. Oct. 30, 2014) ('A plaintiff can establish injury-in-fact by showing a loss of
         opportunity to participate in or benefit from the goods, services, facilities, privileges,
         advantages or accommodations of any entity.' (citing 42 U.S.C. § 12182)); see also
         Poschmann, 2018 U.S. Dist. LEXIS 87457, 2018 WL 3387679, *3 (finding that if hotel
         website was non-compliant with section 36.302(e)(1), plaintiff suffered an injury-in-fact
         when he attempted, but was unable to, make a reservation for an accessible room via the
         website); Brooke v. A-Ventures, LLC, 2017 U.S. Dist. LEXIS 193259, 2017 WL 5624941,
         *2 (D. Ariz. Nov. 22, 2017) ('[T]he essence of plaintiff's claim is that she suffered an
         injury in fact because she was unable to reserve an ADA-accessible room on defendant's
         website. Plaintiff has adequately alleged that she has standing to pursue a Title III ADA
         claim for declaratory and injunctive relief.' ".



1
  The Reply would also formally acknowledge that the allegation in ¶ 3 of the Complaint, that Plaintiff is an
individual residing in this district, was a scrivener's error. This allegation was taken from the template of a recent
similar Complaint, filed by Plaintiff in the Southern District of Florida. The Civil Cover Sheet, DE 1-1, was drafted
specifically for this action and accurately states that Plaintiff's county of residence is, as Defendant notes, St. Lucie.
Although Defendant characterizes this error as "fraud upon the Court", "absurd" and "curious in the extreme" (DE
20 at 7), it was simply an error. There would be no reason for Plaintiff to misstate his residency since the sole issue
in this action is Defendant's non-compliant online hotel reservation system and not the hotel's physical location.


                                                            2
Case 2:19-cv-00338-SPC-NPM Document 22 Filed 08/13/19 Page 3 of 5 PageID 96


         As to future injury, Defendant's arguments are also strikingly similar to those rejected in

Harihar and in the decisions cited therein:

         "Defendant notes that plaintiff has failed to provide any specific anticipated dates of
         travel to the Fort Myers area, and does not allege she intends to travel to the motel or
         when she plans to reserve a room in the future… Defendant's argument misses the mark.
         Plaintiff's ADA claim is based upon the Palm City Motel's website failing to identify the
         accessible features of the motel and its rooms, in violation of 28 C.F.R. § 36.302(e)(1)(ii).
         Therefore, the relevant 'future injury' inquiry relates to the motel's website and
         reservation system, rather than the motel's physical property. See Poschmann, 2018 U.S.
         Dist. LEXIS 87457, 2018 WL 3387679, *3 (finding undisputed fact that plaintiff intended
         to return to hotel website within thirty days to determine whether hotel was accessible to
         him, and, if so, to reserve a room or to test the website's reservation system for ADA
         compliance was sufficient to allege an injury-in-fact redressable by injunctive relief").2

         (ii)      Defendant seeks to delay a substantive decision on Plaintiff's Motion for
                   Summary Judgment based on the type of vague claim, that additional time for
                   discovery is needed, that has been repeatedly rejected by the Eleventh Circuit.

         Defendant claims that Plaintiff's Motion for Summary Judgment is premature since

discovery is not complete, however it provides only a vague assertion. The Eleventh Circuit has

consistently ruled that such an assertion is inadequate to defer ruling on a motion for summary

judgment. Most recently, in City of Miami Gardens v. Wells Fargo & Co., 2019 U.S. App.

LEXIS, *29, 2019 WL 3423228 (11th Cir. July 30, 2019):

         "The preferred vehicle for advising a district court of the need for further discovery is an
         affidavit or declaration submitted under Federal Rule of Civil Procedure 56(d). That Rule
2
  See also Kennedy v. Sai Ram Hotels, LLC, 2019 U.S. Dist. LEXIS 80111, * 5-6, 10 2019 WL 2085011 (M.D. Fla.
May 13, 2019): "Count II alleges Sai Ram's online reservation system violated Section 36.302(e)(1) because it 'did
not identify [the Rodeway Inn's] accessible rooms in sufficient detail...' This allegation is sufficient to establish that
Kennedy has sustained an injury-in-fact….Kennedy v. Floridian Hotel, Inc., No. 1:18-cv-20839-UU, 2018 U.S. Dist.
LEXIS 207984, at *9 (S.D. Fla. Dec. 7, 2018) ('[T]he Court finds that Plaintiff has shown that she suffered an injury
in fact when she encountered the ADA violations on the Website.')… Kennedy's purported motive in visiting the
website does not dictate whether she sustained an injury-in-fact. Indeed, a plaintiff's status as a tester does not
deprive her of standing. See Houston, 733 F.3d at 1332…Indeed, Kennedy's status as a tester plausibly increases the
likelihood that she will visit the Rodeway Inn's website again to test its ADA compliance… Sai Ram argues
Kennedy failed to allege a threat of future injury because Kennedy 'does not provide any details regarding her plans
to travel to Tampa or visit the website for the purpose of making a reservation, other than stating that she will visit
the website in the 'near future'. According to Sai Ram, '[a]bsent an allegation of definitive plans to travel to or
vacation in the Tampa area, to stay at the [hotel] and to utilize the subject website for the purpose of making a
reservation, there is no properly alleged real and immediate threat of future injury to [Kennedy]'… However, where
a plaintiff's ADA claim is based upon the [hotel's] website failing to identify the accessible features of the [hotel]
and its rooms, in violation of [Section] 36.302(e)(1)(ii) . . . the relevant 'future injury' inquiry relates to the [hotel's]
website and reservation system, rather than the [hotel's] physical property." See also, Poschmann v. Beach Tropics
Motel, Inc. Case No. 18-CV-14224-MIDDLEBROOKS ("It is well-established that tester status does not deprive a
plaintiff of standing under Title III of the Americans With Disabilities Act. Houston v. Marod Supermarkets, Inc…")

                                                             3
Case 2:19-cv-00338-SPC-NPM Document 22 Filed 08/13/19 Page 4 of 5 PageID 97


       provides that '[i]f a nonmovant shows by affidavit or declaration that . . . it cannot present
       facts essential to justify its opposition' to summary judgment, 'the court may (1) defer
       considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to
       take discovery; or (3) issue any other appropriate order.' To invoke this Rule, a party 'may
       not simply rely on vague assertions that additional discovery will produce needed, but
       unspecified facts,' but 'must specifically demonstrate how postponement of a ruling on
       the motion will enable him, by discovery or other means, to rebut the movant's showing
       of the absence of a genuine issue of fact.' Reflectone, 862 F.2d at 843 (citation and
       internal quotation marks omitted")".

       WHEREFORE, Plaintiff requests that his motion be granted, in addition to such other

and further relief that the Court deems just and proper.

                                                     s/Drew M. Levitt
                                                     DREW M. LEVITT, ESQ.
                                                     Florida Bar No. 782246
                                                     DML2@bellsouth.net
                                                     LEE D. SARKIN, ESQ.
                                                     Florida Bar No. 962848
                                                     Lsarkin@aol.com
                                                     4700 N.W. Boca Raton Boulevard
                                                     Suite 302
                                                     Boca Raton, Florida 33431
                                                     Telephone (561) 994-6922
                                                     Attorneys for Plaintiff




                                                 4
Case 2:19-cv-00338-SPC-NPM Document 22 Filed 08/13/19 Page 5 of 5 PageID 98


                               CERTIFICATION OF COUNSEL

        I hereby certify that I conferred with opposing counsel in a good faith effort to resolve the
issues raised by the motion and was informed that said counsel opposes the motion.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2019 I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the forgoing document is being
served this day on all counsel of record or pro se parties identified on the attached Service List in
the manner specified, either via transmission of Notice of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically, Notices of Electronic Filing.

                                                              s/Drew M. Levitt
                                                              DREW M. LEVITT, ESQ.

                                         SERVICE LIST

Clayton W. Crevasse, Esq.
ccrevasse@ralaw.com/service.ccrevasse@ralaw.com
Roetzel & Andress, LPA
2320 First Street, Suite 1000
Fort Myers, Florida 33901
Telephone (239) 337-3850
Attorneys for Defendant
Via CM/ECF




                                                  5
